DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
A preliminary amendment to the claims filed on 8 January 2019 is acknowledged. Claims 1-9, 12, 13, 17-19, 25-27, 29, 31, and 32 are amended, and claims 10, 11, 20-24, 28, 30, and 33-35 are cancelled. Claims 1-9, 12, 13, 17-19, 25-27, 29, 31, and 32 are pending and are presented for examination on the merits.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The brief description of the drawings (page 7) must separately address Figs. "1a," "1b," "2a," and "2b."  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 12, 13, 17-19, 25-27, 29, 31, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the by-products in the purified target RNA" in step c).  There is insufficient antecedent basis for this limitation in the claim. The limitation "by-products" has antecedent basis only in the preamble ("by-products of in vitro transcription in a sample"), and the limitation "the purified target RNA" has antecedent basis in step b). The purified target RNA of step b) is a result of purifying target RNA linked to a sample of step a), which is not linked to sample of the claim preamble. The examiner suggests either (i) consistently linking the body limitations to the preamble limitations, or (ii) changing the limitation "the by-products" in step c) to "by-products".
Claim 25 recites the limitation "the HPLC process." There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitations "the proportion of organic solvent" and "the gradient." There is insufficient antecedent basis for these limitations in the claim.
Claim 31 recites the limitation "the total amount of RNA." There is insufficient antecedent basis for this limitation in the claim. While a particular sample may be inherently characterized by a total amount of RNA, the limitation of claim 31 does not specify to what sample the total amount of RNA refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-9, 12, 13, 19, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Der Mülbe (US 10,017,826; newly cited).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Von Der Mülbe discloses a method for detecting by-products of in vitro transcription in a sample comprising an in vitro transcribed target RNA (Fig. 4), the method comprising the steps of: 
a) preparing a sample comprising a target RNA by in vitro transcription (Fig. 4, Transcription; col. 21, lines 53-54)); 
b) purifying the target RNA, thereby providing a purified target RNA sample (Fig. 4, 1st purification; col. 22, line 41 to col. 23, line 11); and
c) detecting the by-products in the purified target RNA sample by HPLC (Fig. 4, 2nd purification; col. 22, line 41 to col. 23, line 11).
Von Der Mülbe teaches a second purification step, which can be HPLC, and teaches that impurities can be by-products of in vitro transcription (template DNA and bacterial DNA; col. 3, lines 43-44; col. 5, lines 12-17; col. 23, lines 59-61). It is implicit to Von Der Mülbe's second purification step via HPLC that impurities are present and detected during the HPLC purification. It is noted that the claimed HPLC detection does not require HPLC quantification of the by-products.

Regarding claim 3, Von Der Mülbe discloses that the by-products can be template DNA and bacterial DNA; col. 3, lines 43-44; col. 5, lines 12-17; col. 23, lines 59-61), short aborts and other truncates (col. 43, lines 1-2) or uncapped mRNA (col. 43, lines 40-44). Accordingly, Von Der Mülbe discloses that the by-products comprise at least two nucleic acid molecules with different length.
Regarding claim 4, Von Der Mülbe discloses that the by-products comprise template DNA and bacterial DNA (col. 3, lines 43-44; col. 5, lines 12-17; col. 23, lines 59-61) and therefore, these by-products do not comprise the 3' terminus of the target RNA. 
Regarding claim 6, Von Der Mülbe discloses that the by-products are short single-stranded RNAs (short aborts and other truncates, col. 43, lines 1-2).
Regarding claim 7, Von Der Mülbe discloses that the HPLC can be anion exchange HPLC, wherein the sample is delivered under denaturing conditions (col. 46, lines 26-34). Given that Von Der Mülbe teaches that the same purification step may be carried out more than once (col. 22, lines 55-56), the first of a repeated anion exchange HPLC purification may be interpreted as the claimed step b) that is performed under denaturing conditions.
Regarding claim 8 and 9, Von Der Mülbe discloses that the HPLC is preferably RP HPLC (col. 22, lines 46-47), and that the same purification step may be carried out more than once (col. 22, lines 55-56). Accordingly, the first of a repeated reverse-phase HPLC purification may be interpreted as the claimed step b).
Regarding claim 12, Von Der Mülbe discloses that the HPLC in step c) is ion-pair, reversed-phase HPLC (using triethylammonium acetate for ion pairing; col. 46, lines 1-8).
Regarding claim 13, Von Der Mülbe discloses that the HPLC in step c) uses a carbon-chain bonded silica column (col. 23, lines 4-6; col. 45, lines 40-44).
Regarding claim 19, Von Der Mülbe discloses that the HPLC of step c) uses a mixture of an aqueous solvent and an organic solvent as mobile phase (col. 46, lines 8-12).
Regarding claim 29, Von Der Mülbe discloses a step d) of characterizing the by-products (col. 23, lines 59-61).

Regarding claim 29, Von Der Mülbe discloses (b) assessing quality of RNA produced by in vitro transcription (col. 24, lines 6-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 17, 18, and 25-27 are rejected under 35 U.S.C. 103 as being obvious over Von Der Mülbe.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 5, Von Der Mülbe does not explicitly teach that the by-products have a length of 5 to 500 nucleotides. However, Von Der Mülbe discloses "short aborts and other truncates" (col. 43, lines 1-2). For the benefit of purifying short aborts and other truncates in the range of 5 to 500 nucleotides, it would have been obvious to one of ordinary skill in the art at the time of filing that the by-products have a length of 5 to 500 nucleotides.
Regarding claims 17 and 18, Von Der Mülbe does not teach that the column has a particle size of 0.5 to 5 micrometers or that the column has a pore size of 50 to 300 angstrom. The examiner takes official notice that a reverse phase column having a particle size of 0.5 to 5 micrometers or that the column has a pore size of 50 to 300 angstrom is conventional. For the benefit of selecting from a conventional RP column, it would have been obvious to one of ordinary skill in the art at the time of filing that the column has a particle size of 0.5 to 5 micrometers and a pore size of 50 to 300 angstrom.
Regarding claims 25-27, Von Der Mülbe does not explicitly teach that at the beginning of the HPLC process the mobile phase contains 3 to 5% organic solvent, relative to the mobile phase, the rest being the aqueous solvent, wherein a gradient separation proceeds, and wherein the proportion of organic solvent is increased to provide the gradient. The examiner takes official notice that the claimed conditions of the mobile phase are conventional. For the benefit of slowing eluting components off of the RP column, it would have been obvious to one of ordinary skill in the art at the time of filing that the HPLC conditions of Von Der Mülbe are the mobile phase conditions of claims 25-27.

Claims 1-9, 12, 13, 17-19, 25-27, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being obvious over Azarani ("RNA analysis by ion-pair reversed-phase high performance liquid chromatography," Nucleic Acids Research, 2001, Vol. 29, No. 2, e7; IDS).
Regarding claims 1, 8, 9, and 12, Azarani discloses a method for detecting by-products of in vitro transcription in a sample comprising an in vitro transcribed target RNA, the method comprising the steps of: 
a) preparing a sample comprising a target RNA by in vitro transcription (In vitro transcription kits for RNA synthesis were purchased from Ambion" page 1, "Materials"; pages 2-3, "Resolution of discrete RNA fragments and determination of RNA integrity"; Fig. 3B); and
b) purifying the target RNA by reversed-phase HPLC, thereby providing a purified target RNA sample (ibid.; including " chromatography has the advantage over other technologies that samples may be recovered by peak capture. Thus, IP RP HPLC can also be used for transcript purification"; page 3; pages 4-5 and Fig. 5).
In the embodiment of determining the integrity of RNA transcripts, Azarani teaches subjecting crude RNA transcript to IP RP-HPLC and recovering samples by peak capture (pages 2-3; Fig. 3B). In the embodiment of separation and purification of unlabeled and labeled beta-actin RNA transcripts, Azarani teaches purifying RNA transcript by IP RP-HPLC using manual collection of the labeled RNA standard and the unlabeled by-product (pages 4-5; Fig. 5). In these transcribed RNA embodiments, Azarani does not explicitly disclose step c) of "detecting the by-products in the purified target RNA sample by HPLC." In other words, in the transcribed RNA embodiments, Azarani does not explicitly teach that a purified target RNA fraction is re-analyzed by IP RP-HPLC.
In a separate embodiment of purification of mRNA (pages 6-8), Azarani discloses that IP RP-HPLC fractions of (non-transcribed) rRNA and mRNA were collected (Fig. 6A) and "re-analyzed by IP RP-HPLC" (sentence bridging pages 6-7) (Fig. 6B). 
For the benefit of verifying the efficiency of peak separation and collection in the purification step, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Azarani's embodiments of purifying and determining the integrity of transcribed RNA with a Azarani's step of re-analyzing a collected IP RP-HPLC fraction by IP RP-HPLC. Such a re-analysis (claimed step c) would detect the "Smaller size RNA transcripts and/or 
Regarding claim 2, Azarani teaches away from exogenous RNAses because of the potential for RNA degradation (page 1, first para. of introduction), and therefore at least suggests that the method does not comprise a step of treating the target RNA with a ribozyme.
Regarding claim 3, Azarani's Fig. 3B illustrates that by-products in the crude transcript comprise at least two nucleic acid molecules with different length. The two left shoulder peaks of the target 5219 nucleotide peak are smaller size RNA transcripts and/or degraded RNA that would be expected to be difficult to resolve from the collected fraction of the target 5219 nucleotide peak. Accordingly, during re-analysis of the collected fraction of the target 5219 nucleotide peak by IP RP-HPLC, one of ordinary skill in the art would expect to detect at least some of the two left shoulder peaks of the target 5219 nucleotide peak.
Regarding claim 4, Azarani teaches that "early termination products of transcription also result in shorter RNA fragments" (page 3). One of ordinary skill in the art would understand that RNA polymerase builds an RNA strand in the 5' to 3' direction, and that early termination products of transcription would result in a shorter RNA fragment that does not comprise the 3' terminus of the target RNA.
Regarding claim 5, Azarani does not explicitly disclose that the by-products have a length of 5 to 500 nucleotides. However, Azarani teaches an unlabeled by-product having a length of 588 nucleotides (Fig. 5), which is close to the claimed range, and further teaches that IP RP-HPLC is capable of resolving RNA fragments having these lengths (Fig. 1). For the benefit of determining the integrating of shorter RNA transcripts, it would have been obvious to one of ordinary skill in the art at the time of filing that that the by-products have a length of 5 to 500 nucleotides.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 7, Azarani teaches that step b) is performed under denaturing conditions (page 1, last Introduction paragraph).
Regarding instant claims 13, 17, and 18, the Azarani do not teach that the HPLC in step c) uses a carbon-chain bonded silica column, the column has a particle size of 0.5 to 5 micrometers, or that the column has a pore size of 50 to 300 angstrom. The examiner takes official notice that a reverse phase column that is a carbon-chain bonded silica column having a particle size of 0.5 to 5 micrometers and/or a pore size of 50 to 300 angstrom is conventional. For the benefit of selecting from a conventional RP column, it would have been obvious to one of ordinary skill in the art at the time of filing that the column is a carbon-chain bonded silica column having a particle size of 0.5 to 5 micrometers and/or a pore size of 50 to 300 angstrom.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 19, Azarani teaches that the HPLC of step c) uses a mixture of an aqueous solvent and an organic solvent as mobile phase (page 2, first para.).
Regarding claim 25, Azarani teaches at the beginning of the HPLC process, the mobile phase contains 38% Buffer B, the rest being Buffer A (page 2, first para.). Buffer A is an aqueous solution, and Buffer B is an aqueous solution with 25% acetonitrile (ibid.). Accordingly, the starting condition of 38% Buffer B represents 9.5% acetonitrile (38% times 25%), the rest being aqueous solvent. Accordingly, Azarani does not teach that at the beginning of the HPLC process the mobile phase contains 3 to 5% organic solvent, relative to the mobile phase, the rest being the aqueous solvent. As shown in Fig. 1, shorter RNA fragments elute before longer RNA fragments, and one of ordinary skill in the art would understand that decreasing the initial percentage of acetonitrile in the mobile phase would increase the retention time of shorter RNA fragments.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
For the benefit of analyzing shorter RNA fragments at longer retention times, it would have been obvious to one of ordinary skill in the art at the time of filing that that at the beginning of the HPLC process the mobile phase contains 3 to 5% organic solvent, relative to the mobile phase, the rest being the aqueous solvent.
Regarding claims 26 and 27, Azarani teaches that a gradient separation proceeds and that the proportion of organic solvent is increased to provide the gradient (page 2, first para.).
Regarding claim 29, Azarani discloses a step d) of isolating the unlabeled byproduct by manual collection (page 5; Fig. 5).
Regarding claim 31, Azarani teaches that the "quality and purity" of RNA transcripts can be determined by IP RP-HPLC and at least qualitatively determines the amount of the by-products relative to the total amount of RNA via HPLC analysis of crude RNA transcript (page 3; Fig. 3B).
Regarding claim 32, Azarani teaches (b) assessing quality of RNA produced by in vitro transcription (page 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 12, 13, 17-19, 25-27, 29, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 26, and 29 of U.S. Patent No. US 10,017,826. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patented claims are generally narrower than the instant claims. Patented independent claim 1 recites at least one step consisting of a precipitation step and a chromatography step, and patented claims 21 and 26-29 recite that the chromatography step is HPLC. It is implicit to the patented second purification step via HPLC that impurities are present and detected during the HPLC purification. It is noted that the HPLC detection of the instant claims does not require quantification of the by-products via HPLC.
Regarding instant claims 3 and 4, patented claims 1 and 21 recite that impurities can be plasmid DNA and bacterial DNA, which is not patentably distinct from the instant limitation that the by-products comprise at least two nucleic acid molecules with different length or the instant limitation that the by-products do not comprise the 3' terminus of the target RNA. 
Regarding instant claim 12, patented claim 29 recites that the second step comprises RP-HPLC but does not recite ion-pair, RP-HPLC. The examiner takes official notice that ion-pair, 
Regarding instant claims 13, 17-19, and 25-27, the patented claims do not recite the claimed column or mobile phase conditions. The examiner takes official notice that the claimed column and mobile phase conditions are conventional for RP HPLC. For the benefit of selecting conventional RP HPLC conditions, it would have been obvious to one of ordinary skill in the art at the time of filing that the HPLC conditions of the patented claims are the claimed conditions of instant claims 13, 17-19, and 25-27.
Regarding instant claims 29, 31, and 32, patented claim 21 recites determining the purity of the RNA or the purified RNA by determining the amount of bacterial DNA and the amount of plasmid DNA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chionh ("A multidimensional platform for the purification of non-coding RNA species," Nucleic Acids Research, 2013) discloses sequential HPLC purifications of RNA species, including in vitro transcripted RNA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797